PER CURIAM.
We affirm a judgment denying Alston’s claim for attorney’s fees for the city’s failure to disclose a public record sought pursuant to section 119.12, Florida Statutes. The record supports the trial court’s conclusion that the city had a good faith and reasonable belief that Alston’s request applied only to documents under the control of the parks and recreation department and that Alston failed to establish that the city unlawfully withheld police department records.
STONE, POLEN and HAZOURI, JJ., concur.